Citation Nr: 0916837	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-31 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for residuals of injury to the thoracic and lumbar 
spine.  


REPRESENTATION

Appellant represented by:	E. Halpern, Esq.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
February 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The claim has been before the Board 
on several occasions, and was remanded in November 2001, 
November 2003, and June 2004.  While the development 
requested by these remands has been accomplished, the 
Veteran's attorney subsequently requested a Board hearing on 
behalf of the Veteran.  Accordingly, this appeal must be 
REMANDED to the RO.  


REMAND

In correspondence received by the Board in April 2009, the 
Veteran's attorney requested that a personal hearing before a 
Veterans Law Judge at the RO (e.g. a Travel Board Hearing or 
Videoconference Hearing) be scheduled for the Veteran.  
Veterans, as a matter of law, have the right to present 
evidence at a hearing before a Veterans Law Judge if they so 
request.  See 38 C.F.R. § 20.700 (2008).  The importance of 
responding to a request for a hearing is illustrated in 38 
C.F.R. § 20.904(a)(3) (2008), as a Board decision may be 
vacated when there is a prejudicial failure to afford a 
Veteran a personal hearing.  

Given the expressed intent of the Veteran, this case must be 
returned to the RO to arrange for a Travel Board Hearing or 
Videoconference Hearing (whichever of these the Veteran 
should elect).  38 U.S.C.A. § 7107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran and his 
attorney to determine if he wants a 
Travel Board or Videoconference hearing 
in connection with his appeal.  The RO 
must then schedule the appropriate Board 
hearing and clearly notify the Veteran 
and his representative of the time and 
date of the hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




